department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil date of incorporation state corporation annual membership fee d s n p dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons described below facts your founder is the owner of a for-profit company n n provides financial products and services you were incorporated on d in the state of s with the following specific purposes to promote the exchange of information and to communicate innovations and ideas in the field of health care to promote professional standards in the health fields to promote and conduct educational workshops and seminars in the health fields o o o through networking share products and services that are available in the health fields to your members to make distributions to organizations that qualify as exempt_organizations under section o c sec_501 and sec_501 or any state territory or political_subdivision exempt under sec_115 of the united_states internal_revenue_code your founder is the sole member of your governing body and holds ail positions in the organization your articles of incorporation provide for two classes of members founding members and appointed members you have no bylaws you stated in correspondence that you currently have two members your founder and a cpa who is also affiliated with n you also refer to individuals who attend your programs and pay your fees as members you are dedicated to improving the business conditions of the health care professionals’ industry through your activities your application_for exemption included a variety of services to health care professionals such as seminars on marketing strategies access to patient pools training on treatment techniques consulting services and a relationaship with your founder’s for- profit organization n you are intended to be a forum for the exchange of information that will improve the profitability and longevity of your health care professional members and improve conditions in health care professional industries you serve when asked questions about your activities your mission and activities changed your modified activities consist of educational seminars and programs on pensions and personal financial planning for licensed health care professionals you will maket your seminars by mailing invitations to doctors’ offices descriptions of seminars also can be found on your web site you plan to hold a minimum of four seminars per year your founder the cpa and another individual also connected with n will conduct the seminars your sample seminar materials specifically presented your founder’s financial planning program for example seminar topics include in pertinent part how to obtain stock market gains without exposure to stock market losses o o accumulate guaranteed principle guaranteed return increments of guaranteed income o guarantee the recovery_of losses of personal and retirement_plan savings through guaranteed income use pre-tax earnings from health care professional practice to repay student loans o accelerate pension contributions your web site does not clearly distinguish you from n each page is headed with your name the web site states n’s method creates substantial savings - in excess of two million dollars on average - with no risk you show individuals how to redirect monies currently paid as taxes into a personal retirement and savings fund you show how to incorporate for tax advantages design cash accumulation plans develop tax strategies create a retirement_plan minimize or eliminate capital_gains taxes build walls of protection from creditor claims and minimize or eliminate estate_taxes you will continue to operate closely with n n may refer prospective members to you and you may refer members to n for financial products and services your services may come from a variety of vendors including n other vendors are selected by past relationships with your founder no detail was provided on expenses however you state your founder and the cpa have a income will include association dues of dollar_figurep per year per member you may also receive attendance fees for your seminars and fees from sponsorships verbal agreement that they may be compensated as part of your mission to improve the business conditions of the health care professional industry you may provide your members the opportunity to join a benefits plan the plan would provide life_insurance to plan members aimed at providing financial stability to the industry by providing a means under which health care professionals can ensure continuation of their businesses the insurance would be term life the cost of which would be set by the insurance_company at present no specific insurance_policy or carrier has been identified or contacted pertaining to the plan the term premiums associated with the purchase of the plan would be paid from membership dues and represent the annual premiums associated with the specific insurance_policy being purchased it is anticipated that initially you will own the policies although the beneficiaries of the policies will be your members law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual of the income_tax regulations states that an sec_1_501_c_6_-1 association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for it is an organization of the same general class as a chamber of commerce or board_of trade profit thus its activities should be directed to the improvement of business conditions of one or more of business as distinguished from the performance of particular services for individual lines persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league a business league is revrul_56_65 1956_1_cb_199 denied exemption to a local organization whose principal activity consisted of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses revrul_66_338 1966_2_cb_226 describes a nonprofit organization formed to promote the interests of a particular retail trade field representatives of the organization call on the members to consult with them and advise them on their individual business problems the advice furnished includes assistance in planning modernization and layouts of the members' stores as part of their calls the field representatives also inform the members about supplies equipment and additional services which the organization can make available to the members at low prices this includes office and store operating supplies store fixtures and display accessories store layout and merchandising services and electronic management services the activities provide the members of the organization with an economy and convenience in the conduct of their individual businesses by enabling them to secure supplies equipment and services more cheaply than if they had to secure them on an individual basis therefore the activities constitute the performance of particular services for individual persons as distinguished from activities aimed at the improvement of business conditions in their trade as a whole the organization was denied exemption under sec_501 of the code revrul_67_176 1967_1_cb_140 stated that an organization formed to provide specific services to members who are students preparing for a given profession in the form of grants loans insurance discounts etc on matters relating to their professional practices did not qualify for exemption under sec_501 of the code revrul_76_409 1976_2_cb_154 denied exemption to an organization whose principal activity is the publication and distribution of an annual directory consisting almost entirely of members’ names addresses and telephone numbers the directory is distributed free to those members of the business community who are likely to require the services of the profession it was held the publication and distribution of a directory containing the names and addresses of members constitutes advertising for individuals and therefore is the performance of particular services to members rather than an activity aimed at the improvement of general business conditions in 136_f2d_435 the court denied exemption as a business league the organization was an apartment owners’ association which regularly carried on a business of a kind ordinarily conducted for profit and performed particular services for individual persons these services consisted of acting as a clearing house for information about tenants including the operation of apartment houses and about legislation affecting the business gave counsel and advice to its members and did what it could to promote their welfare secured information about prices for necessary goods for the apartments and represented its members in labor disputes and negotiations the court held the organization regularly carries on business of a kind ordinarily conducted for profit and performs particular services for individual persons there is no showing that business done or the activities described were merely incidental to the organization's total activities application of law you are not described in sec_501 of the code because you are not an association of members you are controlled by one individual your founder who holds all governance positions the individual described as your second member is also affiliated with your founder’s for-profit organization n and there is no indication he has any authority in your operations in your articles of incorporation founding members and appointed members’ are differentiated however terms and qualifications are not specified and your bylaws were not provided even though you use members to describe those attending your seminars and paying your fees there is no indication these individuals have a voice in your operation sec_501 of the code requires that no part of your net_earnings may inure to the benefit of any private_shareholder_or_individual you are controlled by your founder and your founder will benefit either directly through your operation or indirectly through expanded business to n you were formed to market your founder's financial planning seminars and direct individuals to n for the purchase of financial products you are not described in sec_501 because you were formed to provide particular services to individuals and therefore operate similar to a for-profit business your operation serves to benefit n your related for-profit entity as well as your founder you are not described in sec_1 c -1 of the income_tax regulations because the facts show you are not formed to promote the common business interests of a particular industry or trade rather you provide a referral service by referring individuals whom you identify as members to n you engage in a regular business of the kind ordinarily carried on for profit in that you provide a specific service financial planning seminars and programs that it would otherwise be necessary for individual members to engage on their own or through another entity you do not meet certain basic tests required to be exempt under sec_501 as stated in the regulations one of the tests is that you must be an association of persons having some common business_interest and your purpose must be to promote that common business_interest the common business_interest of your two members that you promote is the business_interest of n your related for-profit entity an organization exempt under sec_501 must not be organized for profit must be a membership_organization and have a meaningful extent of membership support however in your operation you feed business to n a for-profit business organization you have two members both of whom are significantly involved in the organization and operation of both your organization and n the for-profit as well sec_501 of the code requires that no part of the organization's net_earnings may inure to the benefit of any private_shareholder_or_individual by feeding business to n the for-profit owned in part by your officer and where both of your members are beneficiaries of n’s for-profit enterprise net_earnings do inure to the for-profit sec_1 c -1 of the regulations requires that the organization’s activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons however you provide particular services for individual persons in that you seek to educate members on pension planning while selling them insurance an organization recognized as tax-exempt under sec_501 of the code must not engage in a regular business of a kind ordinarily carried on for profit even if the business is operated on a cooperative basis or produces only sufficient income to be self-sustaining however as previously noted your operation serves a profit making purpose in that you promote and feed business to n the for-profit like the organization in revrul_56_65 you are providing a particular service to businesses by making referrals to n you are not benefiting the common business interests of all businesses involved with your industry your activity constitutes performance of a particular service to your clients you are providing services to clients that are similar to a business that is ordinarily carried on for profit even if the individuals attending seminars were considered members of the organization providing financial planning seminars is a particular service and since this is your primary activity exemption is precluded similar to the organization in revrul_66_338 your organization was formed to provide consulting to individual businesses by referring your clients to n or other vendors vetted by you you are providing the clients with a service that they would otherwise have to secure on their own although the activities of your organization may not be the same specific activities addressed in the revenue_ruling denial of exemption is based on the performance of a particular service for clients which makes the ruling relevant to your activities you are like the organization in revrul_67_176 which not qualify for exemption under sec_501 because in your operation you provide insurance products to your members you are also like the organizations in revrul_76_409 where the organizations acted as employment agencies for their members although your organization does not publish a directory you do refer clients to n and possibly to current and future vendors in order to secure beneficial business deals this creates a convenience and economy for the clients that they would otherwise have to purchase independently you are like the organization in 136_f2d_435 like the organization in this case you provide professional services for the benefit of your members similar to a business ordinarily carried on for profit you render particular services for individual members rather than promoting the general business conditions of the industry as a whole applicant’s position you believe you are exempt under c and have met all requirements for exemption under c service response to applicant's position you have not recognized the significance of the relationship with a for-profit entity controlled by insiders as well as the provision of services and benefits to individuals as factors that disqualify an applicant from exemption under sec_501 of the code conclusion the facts clearly show you are not operated as a business league your activities are not directed to the improvement of business conditions of one or more lines of business or any other purpose defined in sec_501 rather your activities and purposes are directed at providing specific services for your members and referring your clients to n a for- profit enterprise which was founded and is operated by your officer and founder accordingly you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh _ you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
